        EXHIBIT 10.46
SECOND AMENDMENT TO THE
OASIS PETROLEUM INC.
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN
The Board of Directors of Oasis Petroleum Inc., a Delaware corporation (the
“Company”), hereby makes this Second Amendment (the “Second Amendment”) to the
Oasis Petroleum Inc. Amended and Restated 2010 Long Term Incentive Plan (as
amended, the “Plan”) this 10th day of January, 2020.
WHEREAS, the Company established the Plan for purposes of providing incentive
compensation awards to certain employees, officers, consultants and advisors of
the Company and its subsidiaries which are generally based on the Company’s
common stock, par value $0.01 per share (the “Stock”);
WHEREAS, the Plan currently restricts the withholding or surrendering of shares
of Stock for tax purposes to the minimum statutory withholding rates; and
WHEREAS, the Board of Directors of the Company has determined that the Plan
should be amended to allow income tax withholding for employees to occur at the
highest withholding rates that may be utilized without creating adverse
accounting treatment for the Company with respect to the applicable award.
NOW THEREFORE, for and in consideration of the foregoing and the agreements
contained herein, the Plan shall be amended as follows:
1.Amendment to Section 10(b). Section 10(b) of the Plan shall be amended and
restated in its entirety as follows:
The Company and any of its Subsidiaries are authorized to withhold from any
Award granted, or any payment relating to an Award under this Plan, including
from a distribution of Stock, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Stock or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Any determination made by the Committee to allow a Participant who is
subject to Rule 16b-3 to pay taxes with shares of Stock through net settlement
or previously owned shares shall be approved by either a committee made up of
solely two or more Qualified Members or the full Board. If such tax withholding
amounts are satisfied through net settlement or previously owned shares, the
maximum number of shares of Stock that may be so withheld or surrendered shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, foreign and/or local tax purposes, including payroll



--------------------------------------------------------------------------------



taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.
2.Remainder of Plan. Except as expressly provided herein, the Plan remains in
full force and effect.
        